         Case 1:14-cr-00813-KPF Document 81 Filed 06/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                    -v.-                           14 Cr. 813 (KPF)

EDWARD SMITH,                                           ORDER

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

        Defendant Edward Smith filed a motion for compassionate release on

June 25, 2020. (Dkt. #80). The Government is hereby ORDERED to respond

on or before July 10, 2020. Mr. Smith may file a reply on or before July 17,

2020.

        SO ORDERED.

Dated: June 25, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
